Citation Nr: 0311171	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation, pursuant to 38 U.S.C.A. § 
1151, for additional disability to include damaged vocal 
cords, breathing problems, an enlarged heart, a hole in the 
chest, and broken sternum wires left inside the chest 
following coronary artery bypass surgery at a Department of 
Veterans Affairs Medical Center in August 1993.

2.  Entitlement to an initial evaluation in excess of 10 
percent for compensation for a left ulnar nerve injury under 
the provisions of 38 U.S.C.A. § 1151 due to surgery at a VA 
Hospital.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1951 to August 1955.

In July 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for compensation, pursuant to 38 U.S.C.A. § 
1151, for additional disability due to damaged vocal cords, 
an enlarged heart, breathing problems, broken sternum wires 
left inside the chest, a hole in the chest and left ulnar 
nerve injury-all of which he alleged were attributable to 
treatment that he had received at a VA Medical Center (VAMC) 
in August 1993 following coronary artery bypass surgery.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).  

In July 1997, during the pendency of the appeal concerning 
those claims, the RO granted section 1151 compensation for 
the left ulnar nerve injury-as a residual of the surgery at 
the VAMC-and assigned a 10 percent rating.  The veteran has 
perfected his appeal with regard to the initial rating for 
the left ulnar nerve injury.  

In a January 1999 decision the Board denied-as not well 
grounded-all of the other claims for section 1151 
compensation as a residual of the surgery at the VAMC.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  After 
considering the veteran's September 1999 informal brief, and 
a March 2000 motion filed by the VA General Counsel, the 
Court issued a single-judge order in July 2000 which vacated 
the portion of the Board's decision that had denied section 
1151 compensation for the other alleged residuals of the 
surgery-specifically, the damaged vocal cords, breathing 
problems, an enlarged heart, a hole in the chest, and the 
broken sternum wires left inside the chest.  The Court 
thereafter remanded these claims to the Board for further 
development and readjudication consistent with the directives 
of its order.  

Pursuant to the Court's order the Board remanded veteran's 
claim for compensation, pursuant to 38 U.S.C.A. § 1151, for 
additional disability due to damaged vocal cords, an enlarged 
heart, breathing problems, broken sternum wires left inside 
the chest and a hole in the chest to the RO in April 2001.  
The requested development has been accomplished and the 
issues have been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  There is no competent medical evidence that he currently 
has additional disability involving damaged vocal cords, 
breathing problems, an enlarged heart, a hole in the chest, 
and broken sternum wires left inside the chest that can be 
attributed to or the result of VA hospitalization, surgical 
or medical treatment.  

2.  The left ulnar nerve injury is manifested by mild sensory 
loss, decreased pinprick and decreased muscle bulk.  


CONCLUSIONS OF LAW

1.  The veteran does not have additional disability involving 
damaged vocal cords, breathing problems, an enlarged heart, a 
hole in the chest, and broken sternum wires left inside the 
chest that is proximately due to or the result of VA 
hospitalization, surgical or medical treatment in August 
1993.  38 U.S.C.A. §§ 1151, 5100, 5102, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.358 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for compensation for a left ulnar nerve injury have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.123, 4.124, 4.124a, Diagnostic Code 8516 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The July 2002 and March 2003 RO letters as well as the 
February 2003 rating decision, Statement of the Case and 
Supplemental Statement of the Case, informed the veteran of 
the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in September 1997 and March 2002.  Although the 
veteran contends that the VA examination of March 2002 was 
inadequate, that examination contains sufficient findings, 
particularly when considered together with the outpatient 
treatment records, on which to base a decision.  The March 
2002 VA examination report includes detailed information 
concerning the veteran's pertinent medical history, and shows 
that a comprehensive physical examination of the left upper 
extremity was performed.  The Board is satisfied that all 
relevant facts have been properly developed.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

I.  Compensation Pursuant to 38 U.S.C.A. § 1151

In September 1995, the veteran submitted a statement alleging 
that he was currently 100 percent disabled from the Social 
Security Administration due to the prior surgery performed at 
the VAMC.  The veteran contends that he is totally disabled 
due to multiple additional disabilities as a result of VA 
hospitalization and coronary artery bypass graft surgery in 
August 1993.  These disabilities include damaged vocal cords, 
breathing problems, an enlarged heart, a hole in the chest, 
and broken sternum wires left inside the chest.  Therefore, 
he believes that he should be awarded additional compensation 
under the provisions of 38 U.S.C.A. § 1151.  

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he had incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (2002).  However, for claims filed 
on or after October 1, 1997 a showing of negligence or fault 
on the part of VA is necessary for recovery-whereas this is 
not required for claims that were filed prior to that date.  
See Brown v. Gardner, 115 S. Ct. 552 (1994); 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2002); VAOPGCPREC 40-97 (Dec. 31, 
1997).  The veteran's claim was received by the RO on 
September 14, 1995, well prior to October 1997.  Therefore, 
the only issue is whether the veteran has suffered additional 
disability as a consequence of VA treatment.  

Also, according to 38 C.F.R. § 3.358(b)(2), section 1151 
compensation is not payable for the continuance or natural 
progression of disease or injuries for which the treatment 
was authorized.  Furthermore, section 1151 compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran-or, in appropriate cases, his 
representative.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
treatment administered.  38 C.F.R. § 3.358(c)(3).

VA hospital summary report and inpatient treatment records 
dated August to September 1993, indicate the veteran was 
admitted and underwent elective coronary artery bypass graft 
surgery.  Prior to his surgery, he received preoperative 
education which included a movie and written booklet 
entitled, "Your Heart Surgery".  This information included 
possible complications and risks, including risk of 
infection, pain, and damaged vocal cords from breathing tube.  
The veteran tolerated the surgical treatment well; however, 
there were some complications after he was taken to the 
surgical intensive care unit (SICU).  During the night 
following the postoperative day he demonstrated high output 
per his chest tubes, which required aggressive volume 
resuscitation and multiple units of plasma and platelets for 
coagulopathy.  However, by postoperative day two, the chest 
tube output had significantly decreased, and he remained 
hemodynamically stable.  He was extubated on postoperative 
day three; however, his nasogastric tube was left in place 
until postoperative day five, when his ileus resolved and he 
had normative bowel sounds.  He was transferred from the SICU 
to a ward on the sixth postoperative day, and the remainder 
of his hospitalization was unremarkable.  He was discharged 
in early September 1993 with a scheduled follow-up visit at 
the surgical clinic in ten days.

The veteran was seen for follow-up visit at surgical clinic 
in September 1993, and noted to have minimal erythema around 
chest wound.  Approximately one week later, in September 
1993, he presented in the emergency room with complaint of a 
boil, which had developed overnight at incision site.  He was 
admitted for treatment of wound infection.  The wound was 
opened at admission and the erythema and fibrinous exudates 
slowly cleared with antibiotics and local dressing changes.  
The veteran's sternum remained stable; however, on valsalva 
the sternum was noted to separate on palpation.  Two sternal 
wires were removed and subsequently wound healed nicely.  He 
received 14 days of Vancomycin and Gentamicin and then 10 
days of intravenous Ancef.  He was switched to by-mouth 
antibiotics and subsequently discharged home in good 
condition.  The final wound culture was Staphylococcus 
aureus, not methicillin-resistant Staphylococcus aureus.  

VA outpatient treatment records show that in November 1993, 
the sternal wound infection was healing nicely.

VA hospital summary report dated February 1994; indicated 
veteran was hospitalized for surgical treatment of left ulnar 
neuropathy.  Physical examination at admission revealed a 
well-healed chest sternal incision without purulence or 
tenderness.  In June 1994, the veteran complained of 
hoarseness since the surgery, but denied problems swallowing.  
He also reported shortness of breath, which he also had prior 
to surgery.  In December 1994, the veteran was seen in VA 
outpatient clinic the impression was that the symptoms were 
probably due to an upper respiratory infection (bronchitis) 
and mild orthostatic hypertension.  In January 1995, veteran 
complained of intermittent anterior wall chest pain with 
dyspnea, similar to the pain he experienced prior to his 
bypass surgery, but with quality of musculoskeletal pain.

The veteran and his wife testified at a personal hearing at 
the VARO in February 1997, as to the changes in his health 
and lifestyle, which they attributed to the VA surgery 
performed in August 1993.  Following the surgery in August 
1993, while he was in the intensive care unit, he was 
allegedly moved and then began to hemorrhage.  He was then 
put into a coma and given medication and blood transfusions.  
After hospital discharge, an infection developed in his chest 
and the wound had to be opened up.  He was hospitalized for 
six weeks due to the infection.  He was not informed of the 
risk of infection prior to surgery.  Residuals of surgery 
included continuous chest pain, a large hole in his chest, 
and the constant possibility that the infection could return.  
Additional residuals were damaged vocal cords and enlarged 
heart.  Prior to the surgery they had enjoyed a different 
family life; now, due to the veteran's constant pain and 
inability to do things, there was tension all the time.

VA outpatient treatment records, dated September 1997 to 
October 1998, do not show that the veteran was seen for 
damaged vocal cords, an enlarged heart, a hole in the chest, 
or broken sternum wires left inside the chest.  He complained 
of breathing problems but the assessments were bronchitis.  
VA outpatient treatment records, dated October 1998 to May 
2001, show that the September 2000 chest x-ray revealed 
cardiomegaly with sternal wires in place.  The November and 
December 2000 chest x-rays showed that the veteran's heart 
was enlarged with left ventricular predominance.  The 
radiologist noted that chronic heart failure could be present 
although there was no interval change in the chest since the 
prior examination.  The January 2001 chest x-ray revealed 
status post median sternotomy with multiple central sternal 
wires removed.  In April 2001 the veteran complained of 
worsening hoarseness and a raspy voice since 1993.  The 
assessment was dysphonia.  The August 2001 chest x-ray 
revealed that the veteran's heart size remained increased 
along with pulmonary vascular congestion and interstitial 
edema.  The radiologist indicated that these findings were 
slightly worse than in January 2001.  

In this case, there is no medical evidence that additional 
disability, other than the left ulnar nerve damage, resulted 
from the coronary artery bypass graft surgery performed at 
the VA hospital in August 1993.  There is x-ray evidence that 
the veteran's heart is enlarged.  However, there is no 
medical evidence in the claims file linking the veteran's 
enlarge heart to the August 1993 coronary artery bypass graft 
surgery.  Although the veteran was seen for complaints of 
breathing problems the assessment was bronchitis.  While the 
veteran clearly had post-surgery complication of wound 
infection, the medical evidence shows this cleared without 
any competent medical evidence of additional disability.  The 
veteran's own statements of additional disability related to 
VA treatment do not constitute competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

In addition, there is x-ray evidence that the sternal wires 
were removed.  Hence, there is no disability with regard to 
the sternal wires.  Moreover, the medical records cited above 
do not show that the veteran currently has damaged vocal 
cords or a chest hole.  And since there is no such medical 
evidence in this particular instance, his claim for 
compensation under the provisions of § 1151 must be denied as 
a matter of law due to a complete lack of any medical 
evidence showing that he currently has the particular 
conditions and associated symptoms at issue.  Cf. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See also 38 U.S.C. § 1110.  In the absence of proof of 
present disability there can be no valid claim.  Degmetich v. 
Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See, too, Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  Certainly, under the facts at 
hand, without any medical evidence showing the veteran 
currently has the specific conditions alleged, it cannot 
reasonably be concluded that he has "additional disability" 
from the VA treatment in 1993 as contemplated by § 1151.

The Board finds, therefore, that preponderance of the 
evidence is against a finding of additional disability to 
include damaged vocal cords, breathing problems, an enlarged 
heart, a hole in the chest, and broken sternum wires left 
inside the chest as the result of treatment received through 
VA.  As such, the veteran's claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

II.  Initial Evaluation of a Left Ulnar Nerve Injury 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's left ulnar nerve injury is rated under 
Diagnostic Code 8516, for incomplete paralysis of the ulnar 
nerve.  On VA examination in March 2002 the examiner 
indicated that the veteran was right handed.  Since the 
veteran is right-hand dominant, his disorder is rated as 
impairment of the minor upper extremity.  38 C.F.R. § 4.69 
(2002).  Incomplete paralysis of the ulnar nerve of the minor 
extremity, if mild, is to be rated as 10 percent disabling.  
A 20 percent rating requires moderate incomplete paralysis of 
the minor ulnar nerve while a 30 percent rating requires 
incomplete paralysis of this nerve that is severe.  It is 
noted that the term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less that the type 
picture for complete paralysis given with each nerve.  Where 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2002).  

Terms such as "moderate", and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2002).  

Complete paralysis of the ulnar nerve, productive of the 
griffin claw deformity, due to flexor contraction of the ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminencies, loss of extension of 
ring and little fingers, cannot spread fingers (or reverse), 
cannot adduct thumb, flexion of wrist weakened, is evaluated 
as 60 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2002).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2002).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2002). 

The evidence does not show that the veteran has "complete 
paralysis" of the ulnar nerve because he still has maintained 
a tangible measure of sensation and functional use of his 
left arm, hand and fingers (which is his "minor" extremity).  
Thus, it is only necessary to consider the extent of his 
"incomplete paralysis" of the ulnar nerve since a note in 
38 C.F.R. § 4.124a defines the term "incomplete paralysis" as 
a degree of lost or impaired function which is substantially 
less than that described in the criteria for "complete 
paralysis" of a given nerve- regardless of whether the less 
than total paralysis of the nerve in question is due to the 
varied level of the nerve lesion or to partial regeneration 
of the nerve.  Also, if the nerve involvement is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree of incomplete paralysis.  

The evidence demonstrates that an evaluation in excess of 10 
percent is not warranted for any time period since 
compensation was established.  The January 1994 nerve 
conduction report revealed left ulnar neuropathy across the 
elbow.  There was no evidence of compression at Guymon's 
canal.  In March 1994 a subluxed transposition of the ulnar 
nerve was performed without incident.  The veteran's 
extremity pulses were normal.  The veteran had decrease left 
ulnar pinprick with a positive tinel's signs at the elbow.  
EMG and nerve conduction studies were significant for a drop 
in nerve conduction velocity from 56 to 37 across the elbow.  

At the September 1997 VA examination there was a well-healed 
ulnar nerve incision with a defect bulge in the middle of the 
incision consistent with a muscular healing.  Sensory loss 
was mild and there was decreased pinprick in the ulnar nerve 
distribution but no obvious muscle wasting.  Ulnar intrinsics 
were 4+/5, abductor policis indicis were 4+/5.  

The May 2001 occupational therapy notes showed that left hand 
grip was 34.8 percent less than the right and left lateral 
pinch was 30 percent less than the right.  The left hand 
showed 31 percent less coordination than the right and there 
was low endurance when using the left arm.  

On VA examination in March 2002 there was a very subtle 
decrease in bulk in the left arm and hand.  The motor 
strength in the left upper extremity showed that there was 
give away weakness secondary to pain in the left biceps, 
triceps, finger flexors, hand intrinsics and brachioradialis.  
However, when the veteran was encouraged to overcome the pain 
and give his full effort he had normal strength in all the 
muscles in the left upper extremity.  There was no loss of 
fine motor movements in the arm or hand.  Sensory examination 
showed that the veteran had normal proprioception, pinprick, 
temperature sensation, fine touch and vibration in the left 
upper extremity and hand as compared to the right.  Reflex 
testing of the biceps, triceps and brachioradialis, and 
finger flexors showed that these reflexes were intact and 
symmetric with the right upper extremity.  There was mildly 
decreased muscle bulk in the left hand relative to the right, 
but again the veteran was right handed and there did not 
appear to be any specific pattern to this.  

The primary symptom of this disability appears to be mild 
sensory loss, decreased pinprick and decreased muscle bulk.  
Accordingly, the Board finds that overall, the evidence does 
not show that the veteran's disability is manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 10 
percent under Diagnostic Code 8516.

The Board acknowledges that the veteran has reported constant 
pain, difficulty holding and grasping items with his left 
hand and loss of feeling.  However, in the absence of actual 
clinical evidence suggesting that he has more overall 
functional impairment attributable to these symptoms, there 
is no reasonable basis for assigning a rating higher than 10 
percent, particularly since the September 1997 VA examination 
assessment was minor ulnar neuropathy by examination and 
clinical history.  Also, while the use of this descriptive 
language in assessing the overall severity of his condition 
is not dispositive, in and of itself, of the ratings that 
should be assigned, this is nonetheless probative evidence to 
be considered when making these determinations.  See 38 
C.F.R. §§ 4.2, 4.6.  The Board finds that the overall 
severity of the veteran's left ulnar nerve injury is no more 
than 10 percent disabling for the minor extremity.  See 38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As already noted, the veteran's symptoms have been described 
as mildly symptomatic with very few findings, which suggest 
that he has more than sensory difficulties.  See 38 C.F.R. 
§ 4.124a (involvement which is wholly sensory warrants no 
more than moderate rating).  The March 2002 VA examination 
assessment was that the veteran had sensory complaint that 
did not match up with the ulnar nerve distribution.  On 
sensory testing the veteran did not show deficits in the 
ulnar nerve distribution or any other nerve distribution or 
any dermatomal distribution that the examiner could 
determine.  Nor did he display evidence of atrophy, 
fasciculations, significant weakness to coincide with any 
ulnar nerve damage.  With regard to the Board's 1999 remand 
the examiner concurred that the veteran's findings at the 
present did not match up with an ulnar nerve injury.  It 
could be suggestive of some pathology at the level of this 
cervical spine including foraminal stenosis or narrowing or 
lateral disc protrusion, however, again they are not 
consistent with any particular pattern regarding this.  
Another possibility was certainly that the veteran's left arm 
tingling was more related to his history of significant 
angina and coronary artery bypass surgery.  It was the VA 
examiner's opinion that the veteran did not have significant 
ulnar nerve damage to explain his current complaints.  In 
terms of his disability, this does not seem to be limiting 
his range of motion, strength, or any motor movements.  
Consequently, the Board finds that the preponderance of the 
evidence is against an  award greater than 10 percent for the 
disability at issue.  


ORDER

Compensation, pursuant to 38 U.S.C.A. § 1151, for additional 
disability due to VA hospitalization and surgical treatment 
in August 1993, to include damaged vocal cords, breathing 
problems, an enlarged heart, a hole in the chest, and broken 
sternum wires left inside the chest is denied.

An initial evaluation in excess of 10 percent for 
compensation for a left ulnar nerve injury under the 
provisions of 38 U.S.C.A. § 1151 due to surgery at a VA 
Hospital is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

